Citation Nr: 1031284	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  97-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1970 and from February 15, 1991 to April 11, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the benefit sought.  

The case was last before the Board in January 2010, at which time 
the Board remanded the appeal to the RO for additional 
development.  It has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The Veteran's claimed stressors are credible and relate to 
his fear of hostile military activity involving events resulting 
in actual or threatened death or serious injury and consistent 
with the places, types, and circumstances of his service in the 
Persian Gulf War.

2.  There is objective medical evidence that the Veteran's 
claimed stressors were adequate to support a diagnosis of PTSD, 
and that the PTSD symptoms were related to the claimed stressors 
and fear of hostile military activity.


CONCLUSIONS OF LAW

Resolving all doubt in the appellant's favor, the criteria for 
establishing service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 1154, 5100, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim. Under 38 U.S.C.A. § 5103, VA must notify the claimant of 
any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide. 38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004). VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim 
for service connection, so that VA must provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Though notification to the appellant may not have met all of the 
requirements of the VCAA and related case law, the matter decided 
below may be addressed at this time, without further remand, 
because no errors in notice are prejudicial, and the appellant 
has been provided all information needed for a reasonable person 
to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required. See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sep. 4, 2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its January 
2010.  The RO was instructed to 1) ask the Veteran to identify 
all health care providers who have treated him for his 
psychiatric disorder since 2007 and obtain records from the 
identified providers; and 2) provide the Veteran with a VA 
examination.  The Board finds that the RO has complied with these 
instructions by attempting to obtain treatment records from the 
Veteran's treating physicians.  The Board further finds that the 
February 2010 VA examination report substantially complies with 
the Board's January 2010 remand instructions. Stegall v. West, 11 
Vet. App. 268 (1998).

Given the completely favorable disposition of the issue decided 
below in granting the claim on appeal, any possible deficiencies 
in the duty to notify and to assist with respect to the current 
appellate review of the claim constitutes harmless error and will 
not prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  The Board will thus proceed with the 
adjudication of the appeal.

II.  Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  When there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 
5107 (West 2002).

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. 
§ 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a Veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

During the pendency of this claim, effective July 13, 2010, VA 
amended 38 C.F.R. § 3.304(f) by liberalizing, in certain 
circumstances, the evidentiary standards for establishing the 
occurrence of an in-service stressor for non-combat Veterans.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, 
credible supporting evidence of a corroborated in-service 
stressor was required.  Credible supporting evidence was not 
limited to service department records, but could be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible 
supporting evidence of the actual occurrence of an in-service 
stressor could not consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  
     
The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the appellant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The appellant in this case receives consideration under the 
amended version of 38 C.F.R. § 3.304(f) because the claim was 
appealed to the Board prior to July 13, 2010, but was not decided 
by the Board as of July 13, 2010.
  
Factual Background and Analysis

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, in part based on 
stressors experienced during his second period of active service 
from February 15, 1991 to April 11, 1991.  Review of the report 
of the most recent VA examination, in February 2010, shows that 
the Veteran associated his claimed psychiatric disorder to 
Persian Gulf War related stressors involving fear of being 
bombarded by Iraqi Scuds while serving on the USS GUADALCANAL in 
1991.  He reported that he was constantly worried about an 
explosion if a rocket hit, given the millions of gallons of fuel 
onboard for the helicopters.

Service treatment records, personnel records and examination 
reports associated with the Veteran's first period of active 
service from October 1966 to October 1970 contain no medical 
evidence indicating any psychiatric condition or traumatic 
physical injury referable to the claimed psychiatric disorder; or 
any evidence that the Veteran was involved in combat during that 
period of service.   

Service treatment records and examination reports during the 
second period of active service from February 15, 1991 to April 
11, 1991 contain no medical evidence indicating any psychiatric 
condition or traumatic physical injury referable to the claimed 
psychiatric disorder.  Service personnel records from the second 
period of active service contain no evidence that the Veteran was 
engaged in "combat with the enemy."  These records do not show 
that the Veteran participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.

Service personnel records from the second period of active 
service, however, do contain evidence that the Veteran was 
stationed onboard the USS GUADALCANAL in 1991 with duties as 
Boatswain's Mate during his period of active duty service from 
February 15, 1991 to April 11, 1991.  

A service personnel document dated in February 1991 shows that 
the Veteran received active duty mobilization orders for 
Operation Desert Storm; including to report on February 15, 1991 
for initial processing to active duty, and after initial 
processing, he was to report on February 18, 1991 to the 
commanding officer, USS GUADALCANAL.  A November 2005 letter from 
the Department of the Navy indicates that the Veteran was on 
board the USS GUADALCANAL from February 15, 1991 to April 11, 
1991.  Service treatment records reflect that he was serving on 
the USS GUADALCANAL in March 1991, as reflected by service 
treatment records dated on March 11, 1991.

On record is an U.S. Department of Defense (DOD) document dated 
as printed in December 2008 titled CURR, which stands for U.S. 
Armed Services Center for Unit Records Research (now called the 
U.S. Army and Joint Services Records Research Center (JSRRC)).  
That document contains the 1991 history submitted by the USS 
GUADALCANAL, showing that the ship's mission at that time was to 
support and land troops and their helicopter-borne equipment and 
supplies by means of embarked helicopters in an amphibious 
assault.  

The DOD document shows that the USS GUADALCANAL received orders 
on March 9, 1991 to steam to Iskenderun, Turkey in support of 
actions as part of Operation Provide Comfort, to support Kurds in 
northern Iraq.  The ship left then and arrived in the Bay of 
Iskenderun on March 14, 1991 and began off loading troops by 
helicopter and landing craft on March 16, 1991.  The marines 
deployed from the ship by helicopter going into northern Iraq, 
400 miles inland.   

A ship history provided by the Department of the Navy with its 
November 2005 letter shows that the USS GUADALCANAL made 
subsequent related trips to Iskenderun in April, May, June, and 
July 1991.  

After the Veteran's second period of service ending April 11, 
1991, an August 1994 private psychiatric evaluation report shows 
that the Veteran reported being very upset and at times 
depressed, and he could not concentrate.  The examiner commented 
that the Veteran's emotional condition began since he returned 
from the Persian Gulf in 1991, noting that the Veteran started 
teaching again in August 1991 and had problems with the 
superintendent who asked him to change his school district.  He 
also had problems with other school officials.  He felt that they 
were harassing him, and this provoked him to become uncontrolled 
from his nerves.  Finally, on encountering a student who came to 
consult on a task, he grabbed the student by the neck and 
squeezed.  He also later shot his girlfriend, leaving her 
paralyzed and wheel chair bound.  After examination the examiner 
diagnosed anxiety disorder not otherwise specified.  
 
The report of an August 1995 VA examination for PTSD shows that 
the Veteran reported that after service he had become aggressive 
toward his students he taught, and had problems toward the 
director of the school.  He reported that he had problems with 
his girlfriend during an extramarital relationship and shot her 
three times.  He was sentenced to jail and was currently out on 
probation.  He was also married and living with his wife, but had 
been living separated before.  He reported that he served on the 
USS GUADALCANAL for about two months during the Persian Gulf Era 
as a cargo handler.  

After examination the report contains a diagnosis of anxiety 
disorder not otherwise specified.  The examiner commented that 
there was no evidence in history or in medical exploration for a 
diagnosis of PTSD.

A December 1995 VA clinical record of examination contains a 
diagnosis of PTSD.

The Veteran was hospitalized by VA for about one month between 
June and July 1996.  The treatment report contains a diagnosis of 
schizo-affective disorder, with acute exacerbation of symptoms.

A September 1996 VA discharge report includes an impression of 
schizoaffective disorder; rule out PTSD.

The report of a December 1996 VA examination for mental disorders 
shows that the Veteran was hospitalized as discussed above, and 
also from August to September 1996, also with a diagnosis of 
schizo-affective disorder, with acute exacerbation of symptoms.  
At the December 1996 examination, after evaluation the report 
contains a diagnosis of schizoaffective disorder.

A May 2001VA progress note of psychiatry consultation contains an 
assessment that the Veteran "carries a diagnosis of 
schizophrenia.  His mental status is not congruent with it.  This 
could be PTSD complicated by alcohol."  The note contains an 
impression on Axis I of "Schizophrenia by history (brief 
psychotic disorder?), PTSD; alcohol abuse in remission.

The report of a February 2010 VA examination shows that the 
examiner reviewed the Veteran's clinical history of his 
psychiatric condition.  The report shows that the examiner cited 
examples and noted that the Veteran had a history of violence and 
assaultiveness; and had been hospitalized for his psychiatric 
condition two times in 1996.  The Veteran reported a complaint of 
sleep impairment.  

The Veteran reported that his psychiatric disorder was due to 
Persian Gulf War related stressors involving fear of his ship 
being bombarded by Iraqi scuds while serving on the USS 
GUADALCANAL in 1991.  He reported that he was constantly worried 
about an explosion if a rocket hit, given the millions of gallons 
of fuel onboard for the helicopters.

The examiner noted that the Veteran had certain PTSD related 
symptoms including persistent re-experiencing the events, with 
intense psychological distress at exposure to internal and 
external cues; persistent avoidance of stimuli associated with 
the trauma; and increased arousal.  

After examination, the report contains a diagnosis of chronic 
PTSD.  The examiner opined that the Veteran met the DSM-IV 
stressor criterion.  The examiner opined that the Veteran's PTSD 
was most likely caused by or the result of traumatic inservice 
stressors.  He based that opinion on the Veteran's symptoms of 
re-experiencing of traumatic events, avoidance and increased 
arousal symptoms, in addition to social and occupational 
dysfunctioning with onset after discharge in 1991.  

The examiner noted that the Veteran had been assigned different 
diagnoses since starting psychiatric treatment in 1996.  The 
examiner noted, however, that he was unable to find the criteria 
used for arriving at a diagnosis of schizoaffective disorder and 
disagreed with prior diagnostic formulations.  The examiner 
opined that PTSD had been present since the Veteran's discharge 
but that this diagnosis had not been considered all along these 
years.  The examiner opined that the criteria for PTSD were met; 
and that the Veteran's PTSD was most likely caused by inservice 
stressors.

In sum, by that opinion, the examiner from the February 2010 VA 
examination essentially confirmed that the stressor claimed by 
the Veteran-involving his fear of hostile military scud attacks 
on his ship-was adequate to support a diagnosis of PTSD, and 
that the PTSD symptoms were related to the claimed stressors. 

The claimed stressor was consistent with the circumstances of the 
Veteran's service on board the USS GUADALCANAL with a mission off 
the coast of Turkey providing marines and supplies to northern 
Iraq.  The claimed stressors were credible as the threat of Iraqi 
scud missile attacks was not unknown during the 1991 conflict 
with Iraq.  It is commonly known that during the time of that 
conflict, scud attacks reached both Israel and Saudi Arabia.  

Essentially, the Veteran's claimed stressor was related to his 
fear of hostile military activity involving potential events 
resulting in actual or threatened death or serious injury; and 
was consistent with the places, types, and circumstances of his 
service in the Persian Gulf War.  The VA psychiatrist examiner at 
the February 2010 examination sufficiently confirmed that the 
claimed stressor was adequate to support a diagnosis of PTSD, and 
that the PTSD symptoms were related to the claimed stressors and 
fear of hostile military activity.  There is no clear and 
convincing evidence to the contrary.

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether PTSD, is 
related to the Veteran's service.  Accordingly, resolving all 
reasonable doubt in the appellant's favor, the Board finds that 
PTSD was incurred in service, and that service connection for 
PTSD is warranted.  38 U.S.C.A. §§ 5107, 5121; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 3.1000.
 

ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


